UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7647



RICHARD A. MILLER,

                                            Plaintiff - Appellant,

          versus


LARRY HUFFMAN, Regional Director, in their
official and individual capacities; GEORGE M.
HINKLE, Warden, in their official and individ-
ual capacities; BENITA L. HAWKES, Operations
Officer, in their official and individual
capacities; RUTH BROWN, Grievance Coordinator,
in their official and individual capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-01-1267-AM)


Submitted:   February 21, 2002             Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard A. Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard A. Miller, a Maryland inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2001).      We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Miller v. Huffman, No.

CA-01-1267-AM (E.D. Va. filed Sept. 5, 2001 & entered Sept. 6,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2